Citation Nr: 0217833	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-08 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement or payment for the costs of 
private medical expenses for treatment rendered at the 
Putnam Community Medical Center on August 31, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel







INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Department of Veterans Affairs (VA) Malcom Randall Medical 
Center (MC) in Gainesville, Florida.



FINDINGS OF FACT

1.  Service connection is currently in effect for post-
traumatic stress disorder rated as 70 percent disabling, 
and residuals of a gunshot wound to the left elbow and 
malaria, each rated as non-compensable.  He is also in 
receipt of a total rating for compensation purposes based 
on individual unemployability.

2.  The veteran received medical care on August 31, 2001 
at the Putnam Community Medical Center for shortness of 
breath, palpitations, and dizziness diagnosed as near-
syncope and dehydration.

3.  The treatment received by the veteran on August 31, 
2001 at the Putnam Community Medical Center was not for a 
medical emergency where delay would have been hazardous to 
life or health and is not considered emergency treatment.


CONCLUSION OF LAW

The criteria for reimbursement or payment for the cost of 
private medical care on August 31, 2001 have not been met.  
38 U.S.C.A. §§ 1725, 1728 (West 1991); 38 C.F.R. § 17.120 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board notes that the provisions of 38 
C.F.R. § 3.156(a) regarding new and material claims were 
amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and are, thus, not relevant in the instant case.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).

In this regard the RO notified the veteran of the 
requirements necessary to establish his claim in the 
statement of the case.  In a September 2001 letter, the RO 
also notified the veteran of VCAA and that VA would 
attempt to obtain medical records identified by the 
veteran.  The record shows that the RO has sought and/or 
obtained all pertinent evidence needed to adjudicate the 
present issue, and the Board finds that the VA has 
satisfied met provisions of the VCAA.  Quartuccio v. 
Princippi, 16 Vet. App. 183 (2002). 

Service connection is currently in effect for post-
traumatic stress disorder rated as 70 percent disabling, 
and residuals of a gunshot wound to the left elbow and 
malaria, each rated as non-compensable.  He is also in 
receipt of a total rating for compensation purposes based 
on individual unemployability.

The record reflects that the veteran was seen at the 
Putnam Community Medical Center emergency department on 
August 31, 2001.  At that time it was indicated that the 
veteran was transported to Putnam Medical Center via EMS, 
and that his case was urgent but not emergent.  The 
veteran reported that he had an acute onset of being dizzy 
and almost passed out, with shortness of breath.  He 
denied any pain.  He reported palpitations.  It was noted 
he was on new medications.  On physical examination there 
was no acute distress.  The symptoms occurred while 
driving.  There was a history of PTSD and knee surgery.  
The report of a brain CT scan performed at that time 
contains an impression that the scan showed normal 
appearances without focal abnormalities, and no evidence 
of intracranial hemorrhage or subdural collections noted.  
The report of chest X-ray examination contains findings 
felt to be most compatible with a component of chronic 
bronchitis and no evidence was seen for any acute 
cardiopulmonary pathology.  Other testing did not indicate 
any abnormality.  The diagnosis at the conclusion of 
treatment was near-syncope and dehydration.  The veteran 
was told to drink 8 to 10 glasses of water a day and to 
rest the next weekend.  He was also told to follow-up with 
VA on the following Tuesday.  

In October 2001 the VAMC determined that the veteran's 
medical condition was not emergent, and that VA facilities 
were available.  

In a statement accepted as a notice of disagreement, 
received in November 2001, on the veteran's behalf, his 
wife indicated that she and the veteran were driving down 
the highway when the veteran had some kind of an attack 
and could not breath.  His face turned white and he 
started shaking and sweating.  They drove to a rescue 
station from where an ambulance took the veteran to the 
hospital.  They were informed by rescue personnel that 
they could not transport the veteran by ambulance to the 
VA medical center in Gainesville because the policy was to 
transport to the nearest hospital.  

The veteran's wife indicated that she would not have 
driven the veteran an one and one-half hour drive to the 
VA medical center when she did not know if the symptoms 
would occur again.  She indicated that the hospital was 
not sure as to what was wrong with the veteran, as 
indicated by the testing performed there.  In November 
2001 a VA staff physician again determined the private 
treatment rendered in August 2001 involved non-emergent 
care and facilities were available.  It was noted that the 
veteran had had possible panic disorder that was 
nonemergent based on the emergency room report.

Analysis

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected disability, or

(2) for a nonservice-connected disability associated with 
and held to be aggravating an adjudicated service- 
connected disability, or

(3) for any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability;

(4) For any illness, injury or dental condition in the 
case of a veteran who is participating in a rehabilitation 
program under 38 U.S.C. § ch. 31 and who is medically 
determined to be in need of hospital care or medical 
services for any of the reasons enumerated in § 17.48(j); 
and

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused. 38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (2001).  See also 
38 U.S.C.A. § 1725.

The private treatment records from August 31, 2001 show 
that the veteran reported that he had an acute onset of 
being dizzy and almost passed out, with shortness of 
breath, and palpitations.  However, he denied any pain.  
The work-up showed no significant pathology and the 
assessments were near-syncope and dehydration.  The 
private medical treatment records associated with the 
treatment indicated that the condition was nonemergent.  
Additionally, the VAMC concluded that the treatment the 
veteran received on August 31, 2001 was for a nonemergent 
condition and that VA facilities were feasibly available.  
The Board concurs with this determination.  The Board 
points out that the EMS policy of transporting patients to 
the nearest hospital does not in itself provide evidence 
of an emergent condition or authorization by the VA.  
Likewise, the fact that she was informed by VA to call 911 
if it was an emergency does not constitute prior 
authorization.  Accordingly, the Board concludes that 
payment or reimbursement for the unauthorized private 
medical care that the veteran received on August 31, 2001 
pursuant to 38 U.S.C.A. § 1728 is not warranted.

The Millennium Health Care and Benefits Act, Pub. L. 106-
117, which became effective in May 2000, provides general 
authority for the reimbursement of non-VA emergency 
treatment. 38 U.S.C.A. § 1725 (West 1991).  The term 
"emergency treatment" is defined as medical care or 
services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them 
beforehand would not be feasible, when such care or 
services are rendered in a medical emergency of such 
nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as 
the veteran can be transferred safely to a VA or other 
Federal facility. 38 U.S.C.A. § 1725(f)(I).

Payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only if all of the 
following conditions are met: (a) the emergency services 
were provided in a hospital emergency department or a 
similar facility held at as providing emergency care to 
the public; (b) the claim for payment or reimbursement for 
the initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possess an average knowledge 
of health and medicine could reasonably expect the absence 
of immediate medical attention to result in placing the 
health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of 
any bodily organ or part); (c) a VA or other Federal 
facility/provider was not feasibly available and an 
attempt to use them beforehand would not have been 
considered reasonable by a prudent lay person (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in 
an ambulance and the ambulance personnel determined that 
the nearest available appropriate level of care was at a 
non-VA medical center).  38 C.F.R. § 17.1002 (2002).

As previously indicated the veteran's symptoms when seen 
at the Community Medical Center emergency department on 
August 31, 2001 were shortness of breath, dizziness, 
palpitations and that he almost passed out.  He did not 
report any pain.  The Board does not find that a prudent 
lay person with these symptoms would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  Accordingly 
the criteria for payment or reimbursement under 38 
U.S.C.A. § 1725 for emergency services have not been met


ORDER

Payment or reimbursement for the cost of private medical 
care on August 31, 2001 is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

